                                          Case 5:19-cv-03709-BLF Document 28 Filed 09/24/20 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES,                                    Case No. 19-cv-03709-BLF
                                   8                   Plaintiff,
                                                                                           ORDER VACATING OCTOBER 8, 2020
                                   9             v.                                        HEARING
                                  10     WADE MALHAS,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 7-1(b), the Court finds that Plaintiff’s motion for default

                                  14   judgment (ECF 27) is appropriate for determination without oral argument. Accordingly, the

                                  15   Court VACATES the scheduled October 8, 2020, hearing as to this motion.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: September 24, 2020

                                  20                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
